Citation Nr: 0723877	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Parkinson's 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision that denied 
service connection for hypertension and for 
Parkinson's disease.  The veteran timely appealed.

In February 2007, the veteran testified during a video 
conference hearing before the undersigned.

The issue of service connection for Parkinson's disease, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension was first demonstrated a few years 
after service and is not related to a disease or injury 
during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2004 and March 2006 letters, the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran has not been afforded an examination for his 
claimed hypertension.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed hypertension may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The veteran is claiming entitlement to service connection for 
hypertension.  At the outset, the Board has considered 
whether presumptive service connection for chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
cardiovascular-renal disease, including hypertension is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

In this case, there is no competent evidence of a history of 
hypertension until 2003, or of high blood pressure as 
reported by the veteran until 1995.  While the veteran may 
have had a long history of hypertension, the record does not 
document the claimed condition within one year of service.

As the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Direct service connection on a nonpresumptive basis requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The record demonstrates that the veteran has a current 
history of hypertension.  Private medical records report a 
seven-year history of hypertension in May 2003.  Thus, the 
first element of a service connection claim has been 
satisfied.  However, the remaining criteria necessary to 
establish service connection have not been met, as will be 
explained below.  

There is no evidence of any hypertension in service, and the 
veteran would not be competent to diagnose such disease.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
in fact, has not reported elevated blood pressure readings or 
any symptoms of hypertension in service.  His blood pressure 
reading at the time of enlistment in service in July 1987 was 
120/60 (sitting).  Service medical records also include 
notations of blood pressure readings of 120/70 in October 
1990; 118/76 in February 1992; 128/82 in May 1992; and 130/80 
and 114/90 in June 1992.    VA defines hypertension as 
existing when systolic readings are consistently 160 or more, 
or diastolic readings are predominantly 90 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2006).  
The sole diastolic reading of 90 in June 1992 does not 
warrant a finding of in-service hypertension.

The veteran also testified that he was first diagnosed with 
hypertension post-service in 1995, a few years after service.  
There is no competent evidence linking any current 
hypertension to a disease or injury in service.

Because there is no competent evidence of hypertension in 
service, or of a link between hypertension and a disease or 
injury in service, the preponderance of the evidence is 
against the grant of service connection on a direct basis.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that service connection for a 
"Parkinson-like" disease is warranted on the basis of his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Service department records reflect 
that the veteran was possibly exposed to very low levels of 
chemical warfare agents released during demolition operations 
following the war in March 1991 near Khamisiyah, Iraq.  The 
veteran has also submitted research articles, suggesting that 
brain damage may have been caused by exposure to chemical 
nerve agents during the war, increasing the risk of 
development of neurological diseases like Parkinson's.  The 
veteran testified that he also was exposed to burning fuels 
and other petroleum products from fires, and to radiation 
from equipment while working as a mechanic in service.

Medical records document Parkinson's disease in 2003.  

Under the circumstances detailed above, the Board finds that 
an examination is needed to determine whether the veteran has 
current Parkinson's disease that either had its onset during 
service or is related to his active service; or whether there 
are objective indications of a qualifying chronic disability 
manifested by neurological symptoms (other than Parkinson's 
disease).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for Parkinson's disease, 
since October 2005.  After securing the 
necessary release, obtain these records.

2.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
complaints of neurological symptoms 
and/or Parkinson's disease; to determine 
whether it is at least as likely as not 
(50 percent probability or more) that 
current Parkinson's disease either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service episodes of possible 
exposure to very low levels of chemical 
warfare agents in 1991 and of exposure to 
oil smoke and radiation, as reported by 
the veteran; and to determine whether the 
veteran currently shows objective 
indications of a qualifying chronic 
disability manifested by neurological 
symptoms (other than Parkinson's 
disease), and if so, whether such 
objective indications may be attributed 
to any other known diagnosis.
 
All opinions should be accompanied by a 
clear rationale.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for Parkinson's 
disease, to include as a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317.  If the benefits sought remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


